NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         JUL 17 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No. 15-10461

                Plaintiff-Appellee,               D.C. No. 4:14-cr-00668-DCB-LAB

 v.
                                                  MEMORANDUM*
TONY NIXON,

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Tony Nixon appeals his bench-trial conviction and 18-month sentence for

one count of conspiracy to transport illegal aliens for the purpose of financial gain,

in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(I), (a)(1)(A)(ii), and (a)(1)(B)(i), and

two counts of transportation of illegal aliens for profit, in violation of 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1324(a)(1)(A)(ii) and (a)(1)(B)(i). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      Nixon contends that he received ineffective assistance of counsel at trial. He

has not shown that his counsel was constitutionally ineffective. See Strickland v.

Washington, 466 U.S. 668, 694 (1984) (to establish that counsel was

constitutionally ineffective, defendant must show that counsel performed

deficiently and that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different”).

      AFFIRMED.




                                           2                                      15-10461